Case 21-50844-pmb     Doc 21   Filed 04/06/21 Entered 04/06/21 17:40:09     Desc Main
                               Document     Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
 IN RE:
 SYLVESTER JAMAIL LARKINS,                       CASE NO. 21-50844-PMB
 Debtor(s).                                      CHAPTER 13




              NOTICE OF TEMPORARY FORBEARANCE EXTENSION



Bankruptcy Court Claim #:                                                1-1
Effective Date of Forbearance:                                       04/01/2020
Number of monthly payments in Forbearance:                               15




SPECIALIZED LOAN SERVICING, LLC ("SERVICER") hereby provides notice
that due to a recent financial hardship resulting directly or indirectly from the
COVID-19 pandemic, the Debtor has requested, and SERVICER has provided a
temporary suspension of mortgage payments. This short-term relief would be
consistent with the COVID-19 relief available under the Coronavirus Aid, Relief,
and Economic Security (CARES) Act.
During this short-term relief, all terms and provisions of the mortgage note and
security instrument, other than the payment obligations, will remain in full force and
effect unless otherwise adjusted by this court or through a loan modification.
During the forbearance period and up to and including the time when that period
ends, SERVICER will work with the Debtor, the Debtor's attorney (if applicable)
and the bankruptcy trustee on how to address the suspended payments in the long-
term, including obtaining any necessary court consent and approval.




NtcOfTempFBA00                               1                              5123-N-3256
Case 21-50844-pmb    Doc 21   Filed 04/06/21 Entered 04/06/21 17:40:09      Desc Main
                              Document     Page 2 of 3



This Notice does not constitute an amendment or modification to the Debtor's plan
of reorganization and does not relieve the Debtor of the responsibility to amend or
modify the plan of reorganization to reflect the forbearance arrangement, if required.
To the extent that this Forbearance is modified, reduced or extended, the SERVICER
will file an additional Notice with the Court.


                                           /s/ Mukta Suri
                                           Mukta Suri
                                           14841 Dallas Parkway
                                           Suite 425
                                           Dallas, Texas 75254
                                           (972) 643-6600
                                           (972) 643-6698 (Telecopier)
                                           E-mail: POCInquiries@BonialPC.com
                                           Authorized Agent for Specialized Loan
                                           Servicing, LLC




NtcOfTempFBA00                            2                                 5123-N-3256
Case 21-50844-pmb            Doc 21      Filed 04/06/21 Entered 04/06/21 17:40:09                       Desc Main
                                         Document     Page 3 of 3


                                          CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before April 06, 2021 via electronic notice unless otherwise stated:

Debtor                Via U.S. Mail
Sylvester Jamail Larkins
2447 Field Way NE
Atlanta, GA 30319


Debtors' Attorney
Matthew Thomas Berry
Matthew T. Berry & Associates
Suite 600
2751 Buford Highway, NE
Atlanta, GA 30324

Chapter 13 Trustee
Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303


                                                      Respectfully Submitted,


                                                      /s/ Mukta Suri
                                                      Mukta Suri




NOTICE OF TEMPORARY FORBEARANCE (DOCKET) - CERTIFICATE                                                   5123-N-3256
OF SERVICE                                                                                            PCN_COSDflt000
